Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 12, 13, and 16-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 20180141544 A1) in view of Barnes et al. (US 20200090426 A1).
In regard to claim 1, Xiao teaches a method comprising, by a computing system: accessing contextual data captured using one or more sensors associated with an autonomous vehicle while the autonomous vehicle traverses a route (Xiao, Para. 35, At Level 2, the vehicle may collect information (e.g., via one or more driving assistance systems, sensors, etc.) about an environment of the vehicle (e.g., surrounding area, roadway, traffic, ambient conditions, etc.) and use the collected information to control driving operations (e.g., steering, accelerating, braking, etc.) associated with the vehicle), wherein the contextual data includes perception data for an environment external to the autonomous vehicle and associated with the route (Xiao, Para. 34, The vehicle sensors and systems may be selected and/or configured to suit a level of operation associated with the vehicle 100. Among other things, the number of sensors used in a system may be altered to increase or decrease information available to a vehicle control system (e.g., affecting control capabilities of the vehicle 100). Additionally or alternatively, the sensors and systems may be part of one or more advanced driver assistance systems (ADAS) associated with a vehicle 100. In any event, the sensors and systems may be used to provide driving assistance at any level of operation (e.g., from fully-manual to fully-autonomous operations, etc.) as described herein); generating, based on at least a portion of the perception data, one or more representations of the environment external to the autonomous vehicle (Xiao, Para. 39, The ranging and imaging system 112 may be configured to detect visual information in an environment surrounding the vehicle 100. The visual information detected in the environment surrounding the ranging and imaging system 112 may be processed (e.g., via one or more sensor and/or system processors, etc.) to generate a complete 360-degree view of an environment 200 around the vehicle. The ranging and imaging system 112 may be configured to generate changing 360-degree views of the environment 200 in real-time, for instance, as the vehicle 100 drives); determining a predicted risk score associated with the environment by processing the one or more representations of the environment using a learned risk model (Xiao, Para. 27, For cars, pedestrians, bicycles, or other human-controlled conveyances the distribution of possible trajectories can be predicted by a machine learning model based on data, which can include information associated with object recognition, the road environment, road lanes, traffic signs, etc. With the above, a function can calculate and/or estimate the probability the vehicle will collide with any of the other objects at time step tin the future given the vehicle's current and/or future position), determining that one or more autonomous vehicle operations are to be performed while the vehicle traverses the route (Xiao, Para. 35, At Level 2, the vehicle may collect information (e.g., via one or more driving assistance systems, sensors, etc.) about an environment of the vehicle (e.g., surrounding area, roadway, traffic, ambient conditions, etc.) and use the collected information to control driving operations (e.g., steering, accelerating, braking, etc.) associated with the vehicle) based on a comparison of the predicted risk score to a threshold risk score (Xiao, Para. 155, for each time "t" in the future, the vehicle hazard detection component 1212 can compare the returned collision probability from the algorithm above with a threshold (e.g., 50%). For example, if vehicle 1808 and vehicle 1804 are determined to have a high probability (e.g., 75%) of being in the same position at some time in the future, such as 10 seconds in the future, which is greater than the threshold, then there is a high possibility of a collision); and adjusting one or more driving parameters associated with the autonomous vehicle while the autonomous vehicle traverses the route (Xiao, Para. 57, the vehicle control system 348 may receive sensor data describing an environment surrounding the vehicle 100 and, based on the sensor data received, determine to adjust the acceleration, power output, and/or braking of the vehicle 100. The vehicle control system 348 may additionally control steering and/or other driving functions of the vehicle 100) to cause the autonomous vehicle to perform the one or more autonomous vehicle operations for navigating the route based on the predicted risk score satisfying the threshold risk score (Xiao, Para. 58, upon receiving sensor information describing a condition of targets in the environment surrounding the vehicle 100, the vehicle control system 348 may autonomously make changes to a driving operation of the vehicle 100. The vehicle control system 348 may then receive subsequent sensor information describing any change to the condition of the targets detected in the environment as a result of the changes made to the driving operation. This continual cycle of observation (e.g., via the sensors, etc.) and action (e.g., selected control or non-control of vehicle operations, etc.) allows the vehicle 100 to operate autonomously in the environment; Para. 155, this information from the vehicle hazard detection component 1212 can cause an alert to be created and passed to the best path engine 1208 to determine a solution for avoiding the collision).

Xiao does not specifically teach wherein the learned risk model is generated based at least on risk scores generated from (1) representations of environments in which human-driven vehicles drove and (2) sensor data associated with historical observations of behaviors of the human-driven vehicles in the representations of the environments; and wherein the learned risk model is further generated based on: for each of the historical observations of behaviors of the human-driven vehicles: determining a training risk score for each of the human-driven vehicles based on the representations of the environment in which the human-driven vehicles drove; determining an actual risk score for each of the human-driven vehicles based on the representations of the environment in which the human-driven vehicles drove; and updating the learned risk model based on a difference between the training risk score and the actual risk score; wherein the one or more autonomous vehicle operations are based on the predicted risk score and the historical observations of behaviors of the human-driven vehicles.
However Barnes teaches wherein the learned risk model is generated based at least on risk scores generated from (1) representations of environments in which human-driven vehicles drove (Barnes, Para. 60) and (2) sensor data associated with historical observations of behaviors of the human-driven vehicles in the representations of the environments (Barnes, Para. 60); and wherein the learned risk model is further generated based on: for each of the historical observations of behaviors of the human-driven vehicles: determining a training risk score for each of the human-driven vehicles based on the representations of the environment in which the human-driven vehicles drove (Barnes, Para. 60, the trained risk prediction models 206-208 include one or more databases of the loss risks of vehicle accidents organized by type of accident correlated with respect to various different combinations of the risk assessment data); determining an actual risk score for each of the human-driven vehicles based on the representations of the environment in which the human-driven vehicles drove (Barnes, Para. 22, the risk assessment system 101 calculates a real-time risk score based on the driver's current driving performance (e.g., part of the driver data received from the vehicle 103) in combination with the rest of the risk assessment data. The real-time risk score generally indicates how well/poor, or how safely/dangerously, the driver is operating the vehicle 103. A higher/worse (or lower/better) real-time risk score indicates worse/poorer (or better) vehicle operation performance by the driver. Conversely, the real-time risk score may be characterized as, or inverted into, a real-time safety score, such that a higher/better (or lower/worse) real-time safety score indicates better (or worse/poorer) vehicle operation performance by the driver); and updating the learned risk model based on a difference between the training risk score and the actual risk score (Barnes, Para. 22, The driver can then attempt to modify his/her driving performance to cause the real-time risk/safety score to improve, e.g., by turning on/off driver assistance system features, reducing the speed of the vehicle, reducing the frequency of lane changes, etc. The subsequent driver data received by the risk assessment system 101 from the vehicle 103 is then used by the risk assessment system 101 to recalculate or update the real-time risk/safety score, which is then presented to the driver again, so that the driver can see the changes in the real-time vehicle risk feedback showing the improvement or degradation in his/her driving performance); wherein the one or more autonomous vehicle operations are based on the predicted risk score and the historical observations of behaviors of the human-driven vehicles (Barnes, Para. 60, the trained risk prediction models 206-208 include one or more databases of the loss risks of vehicle accidents organized by type of accident correlated with respect to various different combinations of the risk assessment data. The trained risk prediction models 206-208 are previously generated by processing historical data of types of accidents that have occurred and their severity in conjunction with available data regarding the vehicles, drivers and routes involved in the accidents for vehicles that had any type of driver assistance system features. The driver assistance feature risk prediction model 206, for example, generally correlates loss risks for various types of accidents with respect to various different combinations of data available for driver assistance system features that were available, active or engaged in the vehicles at the time of the accidents, e.g., similar to the above described driver assistance system data (e.g., including the automatic driving features and/or automatic driving information). The driver risk prediction model 207 generally correlates loss risks for various types of accidents with respect to various different combinations of data available for the drivers of the vehicles involved in the accidents, e.g., similar to the above described driver assistance feature data).
Xiao and Barnes are analogous art because they both pertain to vehicle assistance system using risk models.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use training data set used to train the model (as taught by Barnes) with the system of Xiao resulting in predictable result of providing up to date risk prediction models for vehicle driving assistance.

In regard to claim 2, Combination of Xiao and Barnes teach the method of Claim 1, wherein the one or more autonomous vehicle operations comprise: presenting, on an output device, a warning indicating an elevated risk of collision occurrence (Xiao, Para. 155, This information from the vehicle hazard detection component 1212 can cause an alert to be created and passed to the best path engine 1208 to determine a solution for avoiding the collision).

In regard to claim 4, Combination of Xiao and Barnes teach the method of Claim 1, wherein the training risk score is determined using the risk model (Barnes, Para. 63, the risk assessment system 101 includes a machine learning neural network artificial intelligence (AI) processor that processes (at 209) in real-time the risk assessment data 202-204 with the trained risk prediction models 206-208 to produce a consolidated table 210 of risks of accidents and severity thereof for each accident type. In some embodiments, the real-time processing of the risk assessment data 202-204 with the trained risk prediction models 206-208 involves cross correlating or comparing each type of the risk assessment data (i.e., the driver assistance system data 202, the driver data 203, and the route data 204) with each type of the trained risk prediction models (e.g., the driver assistance feature risk prediction model 206, the driver risk prediction model 207, and the route risk prediction model 208), as may be appropriate).

In regard to claim 6, Combination of Xiao,  and Kwant teach the method of Claim 1, wherein the training risk score is included in the historical observations of behaviors of the human-driven vehicles in the environments (Barnes, Para. 60, the trained risk prediction models 206-208 include one or more databases of the loss risks of vehicle accidents organized by type of accident correlated with respect to various different combinations of the risk assessment data. The trained risk prediction models 206-208 are previously generated by processing historical data of types of accidents that have occurred and their severity in conjunction with available data regarding the vehicles, drivers and routes involved in the accidents for vehicles that had any type of driver assistance system features. The driver assistance feature risk prediction model 206, for example, generally correlates loss risks for various types of accidents with respect to various different combinations of data available for driver assistance system features that were available, active or engaged in the vehicles at the time of the accidents, e.g., similar to the above described driver assistance system data (e.g., including the automatic driving features and/or automatic driving information). The driver risk prediction model 207 generally correlates loss risks for various types of accidents with respect to various different combinations of data available for the drivers of the vehicles involved in the accidents, e.g., similar to the above described driver assistance feature data).

In regard to claim 7, Combination of Xiao and Kwant teach the method of Claim 6, wherein the training risk score is determined based on one or more vehicle parameters of the human-driven vehicle, wherein the one or more vehicle parameters are associated with the representation of the environment in which the human-driven vehicles drove, and wherein the one or more vehicle parameters comprise a steering angle, a brake pressure, or a combination thereof (Xiao, Para. 119-120, a constraint 840, 844, 848, 852 can include one or more of, but is not limited to, a steering range, an acceleration limit, an acceleration limit at a specific speed, a braking limit, a gravity force rating for the tires, a skid limit, etc; if the vehicle 100 is driving in snow or rain, the deceleration and steering limits can change. The steering ability or maneuverability may be different at higher speeds than lower speeds, etc. These characteristics 840, 844, 848, 852, thus, can be learned or modified over time based on machine learning or based on database updates that result from the experience of this vehicle 100 or similar vehicles, as provided by a manufacturer)).

In regard to claim 8, Combination of Xiao and Kwant teach the method of Claim 7, wherein the one or more vehicle parameters of the human-driven vehicle were determined within a threshold amount of time before or after the representation of the environment in which the human-driven vehicles drove were captured by a one or more sensors of the human-driven vehicle (Xiao, Para. 120-121, These characteristics 840, 844, 848, 852, thus, can be learned or modified over time based on machine learning or based on database updates that result from the experience of this vehicle 100).

In regard to claim 9, Combination of Xiao and Kwant teach the method of Claim 8, wherein the training risk score is determined based on whether the one or more vehicle parameters of the human-driven vehicles changed by at least a threshold amount within a threshold period of time (Xiao, Para. 122, constraints can be added to or modified by the context of the situation in which the vehicle 100 is driving. Again, for example, if the vehicle 100 is driving in snow or rain, the deceleration and steering limits can change. The steering ability or maneuverability may be different at higher speeds than lower speeds, etc. These object characteristics 840, 844, 848, 852, thus, can be learned or modified over time based on machine learning that result from the experience of this vehicle 100 or another vehicle, as provided by a manufacturer).

In regard to claim 10, Combination of Xiao and Kwant teach the method of Claim 9, wherein the training risk score is scaled based on a magnitude by which the one or more vehicle parameters of the human-driven vehicles changed within the threshold period of time (Xiao, Para. 124-127, The stochastic process is a probability model used to describe phenomena that evolves over time and/or space. For another vehicle or object, a stochastic process is a time sequence representing the evolution of movement of the vehicle or object represented by a positing in three-dimensional (or two-dimensional) space, where the position change is subject to a random variation. The output of the stochastic model is a probability that the vehicle or object will be in a particular position at some time "t" in the future; in using the stochastic process, the movement of the vehicle or object to the next state or position depends, at least partially, on the current state and or past states, as measured by the sensors and described in conjunction with FIG. 8A. Further, the stochastic process measuring the further position of the vehicle or object can also be based, at least partially, on the constraints 838, described in conjunction with FIG. 8B).

In regard to claim 12, Combination of Xiao and Kwant teach the method of Claim 1, wherein the predicted risk score comprises collision probabilities (Xiao, Para. 155, if vehicle 1808 and vehicle 1804 are determined to have a high probability (e.g., 75%) of being in the same position at some time in the future, such as 10 seconds in the future, which is greater than the threshold, then there is a high possibility of a collision).

In regard to claim 13, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
In regard to claim 16, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.

In regard to claim 17, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
In regard to claim 18, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
In regard to claim 20, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.

In regard to claim 21, Combination of Xiao and Barnes teach the method of Claim 1, wherein the sensor data includes one or more vehicle parameters associated with the human-driven vehicles in the environment (Xiao, Para. 37 and 39,  the vehicle 100 may, for example, include at least one of a ranging and imaging system 112 (e.g., LIDAR, etc.), an imaging sensor 116A, 116F (e.g., camera, IR, etc.), a radio object-detection and ranging system sensors 116B (e.g., RADAR, RF, etc.), ultrasonic sensors 116C, and/or other object-detection sensors 116D, 116E. In some embodiments, the LIDAR system 112 and/or sensors may be mounted on a roof 130 of the vehicle 100. In one embodiment, the RADAR sensors 116B may be disposed at least at a front 110, aft 120, or side 160 of the vehicle 100. Among other things, the RADAR sensors may be used to monitor and/or detect a position of other vehicles, pedestrians, and/or other objects near, or proximal to, the vehicle 100).

In regard to claim 22, Combination of Xiao and Barnes teach the method of Claim 1, wherein adjusting the one or more autonomous vehicle driving parameters while the autonomous vehicle traverses the route further comprises: determining a plurality of features of the environment external to the autonomous vehicle (Xiao, Para. 57, the vehicle control system 348 may receive sensor data describing an environment surrounding the vehicle 100); associating the plurality of features of the environment with a predetermined drive plan for the autonomous vehicle (Xiao, Para. 42, For instance, when the vehicle 100 is driving autonomously (e.g., Level 3, Level 4, or Level 5) and detects other vehicles stopped in a travel path, the sensor detection information may be sent to the vehicle control system of the vehicle 100 to control a driving operation (e.g., braking, decelerating, etc.) associated with the vehicle 100 (in this example, slowing the vehicle 100 as to avoid colliding with the stopped other vehicles), wherein the predetermined drive plan is associated with the one or more autonomous driving parameters (Xiao, Para. 42, For instance, when the vehicle 100 is driving autonomously (e.g., Level 3, Level 4, or Level 5) and detects other vehicles stopped in a travel path, the sensor detection information may be sent to the vehicle control system of the vehicle 100 to control a driving operation (e.g., braking, decelerating, etc.) associated with the vehicle 100 (in this example, slowing the vehicle 100 as to avoid colliding with the stopped other vehicles); and adjusting the one or more autonomous vehicle driving parameters based on the prediction (Xiao, Para. 58, upon receiving sensor information describing a condition of targets in the environment surrounding the vehicle 100, the vehicle control system 348 may autonomously make changes to a driving operation of the vehicle 100. The vehicle control system 348 may then receive subsequent sensor information describing any change to the condition of the targets detected in the environment as a result of the changes made to the driving operation. This continual cycle of observation (e.g., via the sensors, etc.) and action (e.g., selected control or non-control of vehicle operations, etc.) allows the vehicle 100 to operate autonomously in the environment.
Xiao does not specifically teach generating a prediction of a manner in which a human-driven vehicle would traverse the route in response to the plurality of features of the environment.
However Barnes teaches generating a prediction of a manner in which a human-driven vehicle would traverse the route in response to the plurality of features of the environment (Barnes, Para. 60, the trained risk prediction models 206-208 include one or more databases of the loss risks of vehicle accidents organized by type of accident correlated with respect to various different combinations of the risk assessment data. The trained risk prediction models 206-208 are previously generated by processing historical data of types of accidents that have occurred and their severity in conjunction with available data regarding the vehicles, drivers and routes involved in the accidents for vehicles that had any type of driver assistance system features. The driver assistance feature risk prediction model 206, for example, generally correlates loss risks for various types of accidents with respect to various different combinations of data available for driver assistance system features that were available, active or engaged in the vehicles at the time of the accidents, e.g., similar to the above described driver assistance system data (e.g., including the automatic driving features and/or automatic driving information). The driver risk prediction model 207 generally correlates loss risks for various types of accidents with respect to various different combinations of data available for the drivers of the vehicles involved in the accidents, e.g., similar to the above described driver assistance feature data).
Xiao and Barnes are analogous art because they both pertain to vehicle assistance system using risk models.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use training data set used to train the model (as taught by Barnes) with the system of Xiao resulting in predictable result of providing up to date risk prediction models for vehicle driving assistance.

In regard to claim 23, Combination of Xiao and Barnes teach the method of Claim 1, wherein the training risk score is determined based on one or more autonomous vehicle control inputs detected at the time the contextual data was captured using the one or more sensors (Xiao, Para. 26, The system can contain the following three parts: 1) predicting the behavior/trajectory of other moving objects (and identifying stationary objects); 2) given the driving trajectory (issued by autonomous driving system) or predicted driving trajectory (human), the probability for a collision can be calculated between the vehicle and one or more objects; and 3) find a path to minimize the collision probability).

In regard to claim 24, Combination of Xiao and Barnes teach the method of Claim 1, wherein generating, based on the perception data, the one or more representations of the environment further comprises: transforming the contextual data captured using the one or more sensors into one or more obstacle messages; and generating a 2-dimensional (2D) top-down view of the environment external to the autonomous vehicle based on the one or more obstacle messages (Xiao, Para. 124, to accomplish the determination of the path of the object, the processor 708 can, for example, apply stochastic modeling to determine the probabilistic path of an object. The stochastic process is a probability model used to describe phenomena that evolves over time and/or space. For another vehicle or object, a stochastic process is a time sequence representing the evolution of movement of the vehicle or object represented by a positing in three-dimensional (or two-dimensional) space, where the position change is subject to a random variation. The output of the stochastic model is a probability that the vehicle or object will be in a particular position at some time "t" in the future).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 20180141544 A1) in view of Barnes et al. (US 20200090426 A1) and further in view of Kwant (US 20190102674).
In regard to claim 5, Combination of Xiao and Barnes do not specifically teach the method of Claim 1, wherein the risk model is further based on: presenting, to a human user, a request to assess one of the risk scores of the representations of the environments in which the human-driven vehicles drove, wherein the request comprises one or more images based on the representations of the environments in which the human-driven vehicles drove; and receiving, from the human user, the actual risk score.
However Kwant teaches teach the method of Claim 3, wherein the risk model is further based on: presenting, to a human user, a request to assess one of the risk scores of the representations of the environments in which the human-driven vehicles drove, wherein the request comprises one or more images based on the representations of the environments in which the human-driven vehicles drove; and receiving, from the human user, the actual risk score (Kwant, Para. 49, each selected observation is flagged and/or presented for annotation (e.g., via a user interface of a device used for manual annotation). In some cases, human users or labelers who are asked to annotate complex observations at high speed for extended periods of time can make errors which can corrupt portions of the training data library. Corrupted or inaccurate feature examples negatively impact on the precision and recall of a feature detection system. Accordingly, in some embodiments, the machine learning system 103 can use manual and/or automated quality assurance (QA) to reduce error rates in training data libraries).
Xiao, Barnes, and Kwant are analogous art because they all pertain to vehicle assistance system using risk models.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to human users to annotate complex observations (as taught by Kwant) with the system of Xiao resulting in predictable result of providing more reliable and accurate risk prediction models for vehicle driving assistance.

Response to Arguments
Applicant Argues: Barnes is silent with respect to disclosing "updating a learned risk model based on a difference between a training risk score and an actual risk score." Indeed, while Barnes does appear to disclose that "the risk assessment system 101 calculates a real-time risk score based on the driver's current driving performance in combination with the rest of the risk assessment data," Barnes fails to disclose that the asserted real-time risk score or any such score or model is determined based on a difference between a trainin' risk score and an actual risk score. That is, none of the cited references discloses a supervised machine-learning, learned risk model that is trained based on a difference between a ground truth training risk score determined based on representations of an environment in which human-driven vehicles drove and an actual risk score calculated based on representations of an environment in which human-driven vehicles drove.
Examiner’ Response: Examiner respectfully submits that Barnes teaches the driver can then attempt to modify his/her driving performance to cause the real-time risk/safety score to improve, e.g., by turning on/off driver assistance system features, reducing the speed of the vehicle, reducing the frequency of lane changes, etc. The subsequent driver data received by the risk assessment system 101 from the vehicle 103 is then used by the risk assessment system 101 to recalculate or update the real-time risk/safety score, which is then presented to the driver again, so that the driver can see the changes in the real-time vehicle risk feedback showing the improvement or degradation in his/her driving performance (Para. 22). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689